Exhibit 10.3

THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE. NEITHER THE WARRANT NOR SUCH SECURITIES MAY BE
SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT SUCH REGISTRATION,
EXCEPT UPON DELIVERY TO THE COMPANY OF SUCH EVIDENCE AS MAY BE SATISFACTORY TO
COUNSEL FOR THE COMPANY TO THE EFFECT THAT ANY SUCH TRANSFER IS NOT IN VIOLATION
OF THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR
REGULATION PROMULGATED THEREUNDER.


AVAX TECHNOLOGIES, INC.

Warrant for the Purchase
of Shares of Common Stock
Series 2005B

Dated: April 5, 2005 Delaware, U.S.A.



NO.:

Holder: __________________________________

Holder’s Address: _________________________


        FOR VALUE RECEIVED, AVAX TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), hereby certifies that the above-named holder (the “Holder”), its
designee or its permitted assigns is entitled to purchase from the Company, at
any time or from time to time commencing on the date hereof and prior to 5:00
P.M., New York City time, on April 5, 2010, up to _______________________
(________) fully paid and non-assessable shares of common stock (subject to
adjustment), $.004 par value per share, of the Company for $0.48 per share
(subject to adjustment) at an aggregate purchase price of $____________. This
Warrant, all similar Warrants issued by the Company pursuant to the Securities
Purchase Agreement dated as of April 5, 2005 (the “Securities Purchase
Agreement”), and all Warrants hereafter issued in exchange or substitution for
this Warrant or similar Warrants are referred to as the “Warrants;” common
stock, $.004 par value per share, of the Company, is referred to as the “Common
Stock;” the shares of the Common Stock purchasable hereunder are referred to as
the “Warrant Shares;” the aggregate purchase price payable for the Warrant
Shares purchasable hereunder is referred to as the “Aggregate Warrant Price;”
the price payable (initially $0.48 per share, subject to adjustment) for each of
the Warrant Shares is referred to as the “Per Share Warrant Price;” and the
holder of this Warrant is referred to as the “Holder.” The Aggregate Warrant
Price is not subject to adjustment.

    1.        Exercise of Warrant. (a) This Warrant may be exercised in whole at
any time, or in part from time to time, commencing on the date hereof and prior
to 5:00 P.M., New York City time, on April 5, 2010, by the Holder by the
surrender of this Warrant (with the subscription form at the end hereof duly
executed) at the address set forth in Section 10(a), together with proper
payment of the Aggregate



-1-

--------------------------------------------------------------------------------



Warrant Price, or the proportionate part thereof if this Warrant is exercised in
part, with payment for the Warrant Shares made by certified or official bank
check payable to the order of the Company.

    (b)        If this Warrant is exercised in part, this Warrant must be
exercised for a number of whole shares of the Common Stock, and the Holder is
entitled to receive a new Warrant covering the Warrant Shares that have not been
exercised and setting forth the proportionate part of the Aggregate Warrant
Price applicable to such Warrant Shares.

    (c)        Upon surrender of this Warrant, the Company will (i) issue a
certificate or certificates in the name of the Holder for the number of whole
shares of the Common Stock to which the Holder is entitled and, if this Warrant
is exercised in whole, in lieu of any fractional share of the Common Stock to
which the Holder may be entitled, pay to the Holder cash in an amount equal to
the fair value of the fractional share (determined in such reasonable manner as
the Board of Directors of the Company determines), and (ii) to the extent
applicable, deliver the other securities and properties receivable upon the
exercise of this Warrant, or the proportionate part thereof if this Warrant is
exercised in part, pursuant to the provisions of this Warrant.

    2.        Reservation of Warrant Shares; Listing. The Company agrees that,
prior to the expiration of this Warrant, the Company shall at all times (i) have
authorized and in reserve, and shall keep available, solely for issuance and
delivery upon the exercise of this Warrant, the shares of the Common Stock and
other securities and properties as from time to time shall be receivable upon
the exercise of this Warrant, free and clear of all restrictions on sale or
transfer, other than under Federal or state securities laws, and free and clear
of all preemptive rights and rights of first refusal and (ii) use its best
efforts to keep the Warrant Shares authorized for listing on the Nasdaq National
Market, the Nasdaq SmallCap Market or any national securities exchange on which
the Company’s Common Stock is traded.

    3.        Protection Against Dilution. (a) If the Company hereafter (i) pays
a dividend or makes a distribution on its Common Stock in shares of Common
Stock, (ii) subdivides its outstanding shares of Common Stock into a greater
number of shares, (iii) combines its outstanding shares of Common Stock into a
smaller number of shares or (iv) issues by reclassification of its Common Stock
any shares of capital stock of the Company, then (x) the Per Share Warrant Price
(but not the Aggregate Warrant Price) and (y) the number of Warrant Shares
issuable hereunder (collectively the “Exercise Terms”) shall be adjusted so that
the Holder upon the exercise hereof will be entitled to receive the number of
shares of Common Stock or other capital stock of the Company that the Holder
would have owned immediately following such action had the Warrant been
exercised immediately prior thereto. An adjustment made pursuant to this Section
3(a) will become effective immediately after the record date in the case of a
dividend or distribution and will become effective immediately after the
effective date in the case of a subdivision, combination or reclassification. If
the Board of Directors of the Company declares any dividend or distribution or
resolve to take any action referred to in this Section 3(a), it shall provide
written notice thereof to the Holders not less than 10 days prior to the record
date fixed for determining the stockholders entitled to participate therein.

    (b)        In the case of any capital reorganization or reclassification, or
any consolidation or merger to which the Company is a party, other than a merger
or consolidation in which the Company is the continuing corporation, or in the
case of any sale or conveyance to another entity of the property of the Company
as an entirety or substantially as an entirety, or in the case of any statutory
exchange of securities with another corporation (including any exchange effected
in connection with a merger of a third corporation into the Company), the Holder
will have the right thereafter to receive on the exercise of the Warrant the
kind and amount of securities, cash or other property that the Holder would have
owned or have been entitled to receive immediately after such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
had the Warrant been exercised immediately prior to the



-2-

--------------------------------------------------------------------------------



effective date of the reorganization, reclassification consolidation, merger,
statutory exchange, sale or conveyance and in any such case, if necessary,
appropriate adjustment shall be made in the application of the provisions set
forth in this Section 3 with respect to the rights and interests thereafter of
the Holder to the end that the provisions set forth in this Section 3 shall
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to any shares of stock or other securities thereafter deliverable on
the exercise of the Warrant. Notice of any such reorganization,
reclassification, consolidation, merger, exchange, sale or conveyance shall be
mailed to the Holders not less than 30 days prior to such event. The above
provisions of this Section 3(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, statutory
exchanges, sales or conveyances. The Company shall require the issuer of any
shares of stock or other securities or property thereafter deliverable on the
exercise of the Warrants to be responsible for all of the agreements and
obligations of the Company hereunder.

    (c)        If the Company issues rights, options, warrants or convertible
securities to all holders of its Common Stock, without any charge to or
consideration from such holders, entitling them to subscribe for or purchase
Common Stock at a price per share that is lower at the record date mentioned
below than the closing bid price (as defined below) for the trading day
immediately prior to such record date (the “Current Market Price”), then the Per
Share Warrant Price shall be determined by multiplying the Per Share Warrant
Price then in effect by a fraction, of which the numerator is the number of
shares of Common Stock outstanding immediately prior to the issuance of such
rights, options, warrants or convertible securities plus the number of
additional shares of Common Stock offered for subscription or purchase, and of
which the denominator is the number of shares of Common Stock outstanding
immediately prior to the issuance of such rights, options, warrants or
convertible securities plus the number of shares which the aggregate offering
price of the total number of shares offered would purchase at such Current
Market Price. Such adjustment shall be made whenever such rights, options,
warrants or convertible securities are issued, and shall become effective
immediately and retroactive to the record date for the determination of
stockholders entitled to receive such rights, options, warrants or convertible
securities.

        The “closing bid price” for each trading day shall be the reported
closing bid price on the NASDAQ SmallCap Market or the NASDAQ National Market
System (“NMS”) (such markets are collectively referred to as “NASDAQ”) or, if
the Common Stock is not quoted on NASDAQ, on the principal national securities
exchange on which common stock is listed or admitted to trading (based on the
aggregate dollar value of all securities listed or admitted to trading) or, if
not listed or admitted to trading on any national securities exchange or quoted
on NASDAQ, the closing bid price in the over-the-counter market as furnished by
any NASD member firm selected from time to time by the Company for that purpose,
or, if such prices are not available, the fair market value set by, or in a
manner established by, the Board of Directors of the Company in good faith.
“Trading day” shall mean a day on which the national securities exchange or
NASDAQ used to determine the closing bid price is open for the transaction of
business or the reporting of trades or, if the closing bid price is not so
determined, a day on which NASDAQ is open for the transaction of business.

    (d)        If the Company distributes (other than a distribution in
liquidation of the Company) to all holders of its Common Stock, without any
charge to or consideration from such holder, evidences of its indebtedness or
assets (excluding cash dividends or distributions out of earnings), then in each
case the Company shall simultaneously distribute such evidences of its
indebtedness or assets pro rata to the Holders of Warrants on the record date or
date of effectiveness, as the case may be, fixed for determining the holders of
Common Stock entitled to participate in such distribution in an amount equal to
the amount that such Holders would have been entitled to receive had their
Warrants been exercised for shares of Common Stock immediately prior to the time
for determination of the holders of Common Stock entitled to participate in that
distribution.



-3-

--------------------------------------------------------------------------------

    (e)        No adjustments in the Exercise Terms shall be required:

    (i)       Unless such adjustment would require an increase or decrease of at
least $0.01 per share of Common Stock; provided, however, that any adjustments
that by reason of this Section 3(e)(i) are not required to be made shall be
carried forward and cumulated with amounts in any subsequent adjustment, and
provided, further, however, that adjustments shall be required and made in
accordance with the provisions of this Section 3 (other than this Section
3(e)(i)) not later than such time as may be required in order to preserve the
tax-free nature of a distribution to the Holder of this Warrant or Common Stock
issuable upon the exercise hereof. All calculations that shall be required
pursuant to this Section 3 shall be made to the nearest cent or to the nearest
one-hundredth of a share, as the case may be. Anything in this Section 3 to the
contrary notwithstanding, the Company shall be entitled to make such adjustments
to the Exercise Terms, in addition to those required by this Section 3 as it in
its discretion shall deem to be advisable in order that any stock dividend,
subdivision of shares or distribution of rights to purchase stock or securities
convertible or exchangeable for stock hereafter made by the Company to its
stockholders is not taxable.


    (ii)        If the Company issues shares of Common Stock pursuant to (a) the
exercise of any warrants (or warrants or options to acquire any shares of
convertible preferred stock) of the Company outstanding on the date hereof, (b)
the exercise of the Warrants, or a portion thereof, (c) the conversion of shares
of any series of convertible preferred stock of the Company outstanding on the
date hereof or (d) the exercise of any stock options or warrants currently
outstanding or issued after the date hereof pursuant to any Company benefit plan
or compensation arrangement.


    (f)        Whenever the conversion rate is adjusted as provided in any
provision of this Section 3:

    (i)       the Company shall compute the adjusted Exercise Terms in
accordance with this Section 3 and shall prepare a certificate signed by the
principal financial officer of the Company setting forth the adjusted conversion
rate and showing in reasonable detail the facts upon which such adjustment is
based, and such certificate shall forthwith be filed with the registrar of the
Warrant; and


    (ii)       the Company shall mail as soon as practicable after an adjustment
is required a notice stating that the Exercise Terms have been adjusted and
setting forth the adjusted Exercise Terms to all record Holders of this Warrant
at its address as it appears in the records of the Company.


    4.        Fully Paid Stock; Taxes. The shares of the Common Stock
represented by each certificate for Warrant Shares delivered on the exercise of
this Warrant shall at the time of such delivery, be duly authorized, validly
issued and outstanding, fully paid and nonassessable, and not subject to
preemptive rights or rights of first refusal, and the Company will take all such
actions as may be necessary to assure that the par value, if any, per share of
the Common Stock is at all times equal to or less than the then Per Share
Warrant Price. The Company shall pay all documentary, stamp or similar taxes and
other similar governmental charges that may be imposed with respect to the
issuance or delivery of any shares of Common Stock upon exercise of the Warrant
(other than income taxes); provided, however, that if the shares of Common Stock
are to be delivered in a name other than the name of the Holder, no such
delivery shall be made unless the person requesting the same has paid to the
Company the amount of transfer taxes or charges incident thereto, if any.



-4-

--------------------------------------------------------------------------------

    5.        Redemption at Company’s Election. The Company may at its option,
by at least seven days’ prior written notice to the Holder (the “Redemption
Notice”), redeem this Warrant, in whole or in part, at any time on or after
April 5, 2006, provided that (i) the closing bid price, as defined in Section
3(c), for 20 consecutive trading days is equal to or greater than 300% of the
then applicable Per Share Warrant Price (or initially, $1.44 per share), (ii)
either (A) all of the Warrant Shares underlying this Warrant to be redeemed are
then registered under an effective registration statement or (B) may be sold
pursuant to Rule 144 during a three-month period without registration under the
Securities Act, (iii) sufficient shares of Common Stock of the Company are
authorized and reserved for issuance upon the full exercise of this Warrant, and
(iv) all of the Warrant Shares issuable upon exercise of this Warrant are then
listed on every stock exchange, market or bulletin board on which any Common
Stock of the Company is then listed. The Redemption Notice shall set forth a
date, not less than seven days after the date of the Redemption Notice, on which
the redemption of this Warrant shall occur (the “Redemption Date”). On the
Redemption Date, (i) the Company shall pay the Holder by certified check an
amount equal to the product of (x) $0.004 multiplied by (y) the number of
Warrant Shares so redeemed; and (ii) the Holder shall deliver the original copy
of this Warrant marked “REDEEMED” to the Company. If the Company redeems this
Warrant in part, the Company shall, on the Redemption Date, provided the Holder
shall have delivered the original Warrant marked “REDEEMED” to the Company,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the remaining shares of Common Stock subject to this Warrant, which new
Warrant shall in all other respects be identical with this Warrant. Nothing in
this Section 5 shall prevent the exercise of the Warrants at any time prior to
the Redemption Date.

    6.        Registration Under Securities Act of 1933. The Holder shall have
the right to participate in the registration rights described in the Securities
Purchase Agreement. By acceptance of this Warrant, the Holder agrees to comply
with the registration right provisions of the Note Purchase Agreement to the
same extent as if it were a party thereto.

    7.        Investment Intent; Limited Transferability. (a) The Holder
represents, by accepting this Warrant, that it understands that this Warrant and
any securities obtainable upon exercise of this Warrant have not been registered
for sale under Federal or state securities laws and are being offered and sold
to the Holder pursuant to one or more exemptions from the registration
requirements of such securities laws. In the absence of an effective
registration of such securities or an exemption therefrom, any certificates for
such securities shall bear the legend set forth on the first page hereof. The
Holder understands that it must bear the economic risk of its investment in this
Warrant and any securities obtainable upon exercise of this Warrant for an
indefinite period of time, as this Warrant and such securities have not been
registered under Federal or state securities laws and therefore cannot be sold
unless subsequently registered under such laws, unless an exemption from such
registration is available.

    (b)        The Holder, by its acceptance of this Warrant, represents to the
Company that it is acquiring this Warrant and will acquire any securities
obtainable upon exercise of this Warrant for its own account, or for the account
of its customers, each of whom is an “accredited investor,” for investment and
not with a view to, or for sale in connection with, any distribution thereof in
violation of the Act. The Holder agrees that this Warrant and any such
securities will not be sold or otherwise transferred unless (i) a registration
statement with respect to such transfer is effective under the Act and any
applicable state securities laws or (ii) such sale or transfer is made pursuant
to one or more exemptions from the Act.

    (c)        This Warrant may not be sold, transferred, assigned or
hypothecated by the Holder except in compliance with the provisions of the Act
and the applicable state securities “blue sky” laws, and is transferable only
upon the books of the Company, which it shall cause to be maintained for such
purpose. The Company may treat the registered Holder of this Warrant as he, she
or it appears on the Company’s books at any time as the Holder for all purposes.
The Company shall permit any Holder of a Warrant or his duly authorized
attorney, upon written request during ordinary business hours, to inspect and
copy or



-5-

--------------------------------------------------------------------------------

make extracts from its books showing the registered holders of Warrants. All
Warrants issued upon the transfer or assignment of this Warrant will be dated
the same date as this Warrant, and all rights of the holder thereof shall be
identical to those of the Holder.

    8.        Loss, etc., of Warrant. Upon receipt of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant, and
of indemnity reasonably satisfactory to the Company, if lost, stolen or
destroyed, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver to the Holder a new Warrant of like date,
tenor and denomination.

    9.        Warrant Holder Not Stockholder. This Warrant does not confer upon
the Holder any right to vote on or consent to or receive notice as a stockholder
of the Company, as such, in respect of any matters whatsoever, nor any other
rights or liabilities as a stockholder, prior to the exercise hereof; this
Warrant does, however, require certain notices to Holders as set forth herein.

    10.        Communication. Any notice or other communication shall be
effective and shall be deemed to have been given if, the same is in writing and
is mailed by first-class mail, postage prepaid, addressed to:

    (a)        the Company at AVAX Technologies, Inc., 2000 Hamilton Street,
Suite 204, Philadelphia, Pennsylvania 19130, Attn: President, or such other
address as the Company has designated in writing to the Holder, or

    (b)        the Holder at the address set forth on the cover page of this
Warrant, or such other address as the Holder has designated in writing to the
Company.

    11.        Headings. The headings of this Warrant have been inserted as a
matter of convenience and shall not affect the construction hereof.

    12.        Applicable Law. This Warrant shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
the principles of conflicts of law thereof.

[Remainder of this page intentionally left blank]



-6-

--------------------------------------------------------------------------------

    13.        Amendment, Waiver, etc. Except as expressly provided herein,
neither this Warrant nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought;
provided, however, that any provisions hereof may be amended, waived, discharged
or terminated upon the written consent of the Company and the Holder.

    IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
President as of the date first above written.

AVAX TECHNOLOGIES, INC.

By:____________________________
Name:    Richard P. Rainey
Title:      President



-7-

--------------------------------------------------------------------------------


EXERCISE OF WARRANT

        The undersigned, __________________________________, pursuant to the
provisions of the foregoing Warrant, hereby elects to purchase
____________________ shares of the Common Stock, par value $.004 per share, of
AVAX Technologies, Inc. covered by said Warrant, and makes payment therefor in
full at the Per Share Warrant Price provided in the Warrant.

            Dated: ____________________   Signature: ___________________________
      Address: ____________________________




ASSIGNMENT

        FOR VALUE RECEIVED, ______________________________ hereby sells, assigns
and transfers unto ___________________________________ the foregoing Warrant and
all rights evidenced thereby, and does irrevocably constitute and appoint
____________________________________, attorney, to transfer said Warrant on the
books of AVAX Technologies, Inc.

            Dated: ____________________   Signature: ___________________________
      Address: ____________________________




PARTIAL ASSIGNMENT

        FOR VALUE RECEIVED, ______________________________ hereby assigns and
transfers unto ___________________________________ the right to purchase _______
shares of Common Stock, par value $.004 per share, of AVAX Technologies, Inc.
covered by the foregoing Warrant, and a proportionate part of said Warrant and
the rights evidenced thereby, and does irrevocably constitute and appoint
___________________________________, attorney, to transfer such part of said
Warrant on the books of the Company.

            Dated: ____________________   Signature: ___________________________
      Address: ____________________________




-8-

--------------------------------------------------------------------------------